Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "21" and "22" have both been used to designate “hook recess”. 
Reference characters "41" has been used to designate “second positioning bores”.
Reference characters "42" has been used to designate “spring”.
Reference characters "13" has been used to designate “moving member”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Appropriate correction is required.
Claim Objections
Claim 8, 10-12 is objected to because of the following informalities:  

Claim 8, line 6 “bas”. The examiner interprets “bas” to be “base”.
Claim 10, line 1 “an inner wall”. The examiner interprets “an inner wall” to be “the inner wall”.
Claim 10, line 3 “the two positioning rods has one”. The examiner interprets “the two positioning rods has one” to be “the two positioning rods have one”.
Claim 11, line 2 “engagement portion”. The examiner interprets “engagement portion” to be “engagement portions”.
Claim 12, line 4 “two engagement portions are a circular pin”. The examiner interprets “two engagement portions are a circular pin” to be “two engagement portions are circular pins”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ralph F. Anderson (US 3160431 A), hereinafter Anderson et al.

Regarding claim 1, Anderson et al. teaches 
A latch device (col. 1, line 9) disposed between a first member (12) and a second member (11), the first member and the second member being pivotally combined (Fig.1; Col. 2, line 59-62), the latch device comprising:
 a main body (13) having one side (18) thereof  fixed to the first member, the main body having a containing groove opening toward an outer side (as shown in the annotated figure of fig. 7 below; Col. 3, line 4-5); 
a hook member (14) fixed to the second member; and 
a moving member (both of the two pusher members 24 and pusher member 26) disposed in the containing groove and slidably moving (as shown in the annotated figure of fig. 7 below; Col. 1, line 30-33; Col. 3, line 39-42) between a first position (Fig. 2 and 4; latched position) and a second position with respect to the main body (Fig. 3; release position); when the moving member is at the first position, the moving member is engaged with the hook member, such that the first member and the second member close (Fig. 2, 4, 7-10; Col. 4, line 27-44); 
(Fig. 3; Col. 4, line 45-56).

    PNG
    media_image1.png
    616
    553
    media_image1.png
    Greyscale

Regarding claim 2, Anderson et al. teaches
The latch device of claim 1, further comprising a resilient assembly (springs 27 and 28) disposed between the containing groove and the moving member; when the moving member is at the first position, the resilient assembly pushes the moving member, such that the moving member is exposed on the main body (Fig. 2 and 4; outer ends 29 part away from open ends 25); when the moving member is at the (Fig. 3; springs 27 and 28 are compressed).

Regarding claim 5, Anderson et al. teaches
The latch device of claim 1, wherein the moving member has an engagement portion (as shown in the annotated figure of fig. 2 below; Col. 4, line 7-9, line 31-44), and the hook member has a hook portion (projections 51 and 51’) for hooking the engagement portion. 

    PNG
    media_image2.png
    875
    1044
    media_image2.png
    Greyscale

Regarding claim 7, Anderson et al. teaches
The latch device of claim 2, wherein the moving member has an arc-shaped operation portion (43) exposed on the main body.
Regarding claim 11, Anderson et al. teaches
2, wherein the moving member has two engagement portion (as shown in the annotated figure of fig. 2 above; Col. 4, line 7-9, line 31-44), and the hook member has two hook portions (projections 51 and 51’) hooking the two engagement portions, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 3160431 A) in view of Tamotsu Nishimura (US 4792165 A), hereinafter Nishimura

While Anderson et al.  teaches the latch device of claim 2, wherein the resilient assembly comprises a spring (27). Anderson et al. does not teach and a positioning rod, the positioning rod being mounted around the spring and disposed between the moving member and an inner wall (35) of the containing groove.

Nishimura teaches and a positioning rod (18), the positioning rod being mounted around the spring and disposed between the moving member and an inner wall of the containing groove (Figs. 1 and 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al. by including and a positioning rod, the positioning rod being mounted around the spring and disposed between the moving member and an inner wall of the containing groove as disclosed by Nishimura because the positioning rod acts as a supporting structure for the spring member to hang on to and to allow the spring to contract and retract smoothly. 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.  (US 3160431 A) in view of Nishimura (US 4792165 A), further in view of Benjamin F. Hillery (US 0336316 A), hereinafter Hillery

While Anderson et al. as modified above teaches the latch device of claim 3. Anderson et al. as modified above does not teach wherein the inner wall of the containing groove has a first positioning bore, such that the positioning rod has one end thereof being inserted to be positioned in the first positioning bore, and the moving member has a second positioning bore, such that another end of the positioning rod and one end of the spring are inserted to be positioned in the second positioning bore.
Hillary teaches wherein the inner wall of the containing groove has a first positioning bore (a3), such that the positioning rod has one end thereof being inserted to (as shown in the annotated figure of fig. 3, below; Col.2, line 58-65). Hillary does not teach and the moving member has a second positioning bore, such that another end of the positioning rod and one end of the spring are inserted to be positioned in the second positioning bore.

Nishimura teaches and the moving member has a second positioning bore (19), such that another end of the positioning rod and one end of the spring are inserted to be positioned in the second positioning bore (as shown in fig. 4 and the annotated figure of fig. 1 below).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al. as modified by including wherein the inner wall of the containing groove has a first positioning bore, such that the positioning rod has one end thereof being inserted to be positioned in the first positioning bore as disclosed by Hillary because it would provide for a secure and rigid connection between the rod and the inner wall of the containing groove which prevents the rod from moving and provides for a smooth compression and expansion of the spring without the spring coiling around itself and deforming.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al. as modified above by including and the moving member has a second Nishimura because this arrangement provides for a base to support and restricts that one end of the spring so that the spring compresses and extends with the least smoothly around the and along its supporting rod with the least losses in the stored spring energy to guarantee the smooth movement of the moving member inside the containing groove.

    PNG
    media_image3.png
    700
    1080
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    487
    944
    media_image4.png
    Greyscale

10
While Anderson et al. as modified above teaches the latch device of claim 9, wherein an inner wall of the containing groove. Anderson et al. as modified above does not teach has two first positioning bores, such that the two positioning rods have one end (as shown in the annotated figure of fig. 3 above) thereof being inserted -15-to be positioned in the two first positioning bores, respectively; the moving member has two second positioning bores, such that another end of the two positioning rods and one end of the two springs (27 and 28) are inserted to be positioned in the two second positioning bores, respectively.

Hillery teaches has a first positioning bore (a3), such that the positing rod has one end thereof being inserted to be positioned in the first positioning bore (as shown in the annotated figure of fig. 3, above; Col.2, line 58-65). Hillary does not teach the moving member has two second positioning bores, such that another end of the two positioning rods and one end of the two springs are inserted to be positioned in the two second positioning bores, respectively.

Nishimura teaches the moving member has a second positioning bore (19), such that another end of the positioning rod and one end of the spring is inserted to be positioned in the second positioning bore (as shown in fig. 4 and the annotated figure of fig. 1 above).

Hillary discloses the claimed invention except for two first positioning bores, such that the two positioning rods has one end thereof being inserted -15-to be positioned in the two first positioning bores, respectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two first positioning bores, such that the two positioning rods have one end thereof being inserted -15-to be positioned in the two first positioning bores, respectively. Additionally, it is an obvious modification for each rod to have its own first positioning bore regardless of the number of implemented rods and therefore any number of first position bores is possible depending on the number of rods. Since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
the moving member has two second positioning bores, such that another end of the two positioning rods and one end of the two springs (27 and 28) are inserted to be positioned in the two second positioning bores, respectively.
Nishimura discloses the claimed invention except for two second positioning bores such that another end of the two positioning rods and one end of the two springs are inserted to be positioned in the two second positioning bores, respectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two second positioning bores such that another end of the two positioning rods and one end of the two springs are inserted to be positioned in the two second positioning bores, respectively. Additionally it’s an obvious modification for each rod to have its own second position bore regardless of the number of rods and therefor any number of second position bores is possible depending on the number of rods. Since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 3160431 A) in view of Walter Bauer et al.(US 4204724 A), hereinafter Bauer et al.

Regarding claim 6, 
While Anderson et al. teaches the latch device of claim 5, wherein the moving member has a hook recess (openings 31 and 36). Anderson et al. does not teach and the engagement portion is a circular pin passing through the hook recess. 
Bauer et al. teaches and the engagement portion is a circular pin (7 and 7’) passing through the hook recess (Figs. 1-2; Col. 2, line 36-44; Col. 2, line 66-68 continued Col. 3, line 1-2).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al. by including and the engagement portion is a circular pin passing through the hook recess as disclosed by Bauer et al. because the hooks grasp around the pins to provide for a superior engagement.

 claim 12, 
Anderson et al. teaches the latch device of claim 11, wherein the moving member has two hook recesses (both of openings 31 and opening 36), with an arc-shaped operation (43) portion disposed between the two hook recesses and exposed on the main body (Figs. 2 and 4); Anderson et al. does not teach the two engagement portions are a circular pin passing through the two hook recesses.

Bauer et al. teaches and the engagement portion is a circular pin (7 and 7’) passing through the hook recess (Figs. 1-2; Col. 2, line 36-44; Col. 2, line 66-68 continued Col. 3, line 1-2).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al. by including two engagement portions are a circular pin passing through the two hook recesses as disclosed by Bauer et al. because the hooks grasp around the pins to provide for a superior engagement.

Regarding claim 13, Anderson et al. as modified above teaches
The latch device of claim 12, wherein the main body has an installation face (22) and an outer lateral face (41) vertically connected with the installation face (Figs. 2 and 4), the operation portion protruding from the outer lateral face (Figs. 2 and 4), the installation face fixed to the first member (Fig. 1), the containing groove concavely -16-outer lateral face (Figs. 2, 4, and 7).

Regarding claim 14, Anderson et al. as modified above teaches
The latch device of claim 13, wherein the hook member has a base (46) fixed to the second member, and the two hook portions are disposed on the base, such that when the first member and the second member close, the base fits in an opening (23) of the containing groove on the installation face (Figs. 1, 2 and 10).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 3160431 A) in view of Michael Bishop (US 5906493 A), hereinafter Bishop

While Anderson et al. teaches the latch device of claim 1, wherein the main body has an installation face (22) fixed to the first member. Anderson et al. does not teach the moving member has two mark bores disposed on a same lateral side (32 and 37) of the installation face, the hook member has a base (46) fixed to the second member and a hook portion (projections 51 and 51’) disposed on the base, and the bas has two fix bores corresponding to the two mark bores.

Bishop teaches the moving member has two mark bores (38) disposed on a same lateral side of the installation face, the hook member has a base fixed to the second member and a hook portion disposed on the base, and the bas has two fix (guide slots 50) corresponding to the two mark bores (Figs. 4-6; Col. 3, line 23-31).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al. by including the moving member has two mark bores disposed on a same lateral side of the installation face, the hook member has a base fixed to the second member and a hook portion disposed on the base, and the bas has two fix bores corresponding to the two mark bores as disclosed by Bishop because the training device demonstrates an effective method to install and align several parts together through the use of guide holes, guide slots, and guide bolts (Col. 3, line 23-31).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 3160431 A) in view of Benjamin F. Hillery (US 0336316 A), hereinafter Hillery

While Anderson et al. teaches the latch device of claim 2, wherein the resilient assembly comprises two springs (springs 27 and 28). Anderson et al. does not teach and two positioning rods, such that the two positioning rods are mounted around the two springs and disposed between the moving member and an inner wall (Fig. 2, 4, and 9; closed ends 35) of the containing groove, respectively.

Hillery teaches a positioning rod (b2) mounted around the spring and disposed between the moving member and an inner wall of the containing groove (as shown in the annotated figure of fig. 3 above).

Hillary discloses the claimed invention except for two positioning rods. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two positioning rods, such that the two positioning rods are mounted around the two springs and disposed between the moving member and an inner wall of the containing groove, respectively. Additionally, it’s an obvious modification for each spring to have its own supporting rod no matter the number of implemented springs and therefor any number of rods is possible depending on the number of springs. Since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 3160431 A) in view of Walter Bauer et al.(US 4204724 A), hereinafter Bauer et al., further in view of Michael Bishop (US 5906493 A), hereinafter Bishop

Anderson et al. as modified above teaches the latch device of claim 14. Anderson et al. as modified above does not teach wherein the moving member has two mark bores 

Bishop teaches wherein the moving member has two mark bores (38) on a same lateral side with the installation face, and the base of the hook member has two fix bores (guide slots 50) corresponding to the two mark bores (Figs. 4-6; Col. 3, line 23-31).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson et al. as modified above by including wherein the moving member has two mark bores on a same lateral side with the installation face, and the base of the hook member has two fix bores corresponding to the two mark bores as disclosed by Bishop because the training device demonstrates an effective method to install and align several parts together through the use of guide holes, guide slots, and guide bolts (Col. 3, line 23-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Charles C. Richmond (US 0413245 A) teaches a box fastening device made of wrought metal that is stamped to form the body, catch / hook, and push bar. Additionally slots, a notch, and a spring are added to the assembly. To open the box’s lid, the push-
JosephThos Dawicki Jr. (US 1857943 A) teaches a window lock assembly to hold two sliding sash members against relative movement. The assembly includes two housing members, a torsion spring inserted into a rod, a pivoting lid with two hooks that slide into a slot where two lugs latch onto the two hooks through their holes, a bow spring to maintain the assembly into locked position. To release the hooks, a doom-shaped knob is pushed to counteract the bow spring effect. The invention offers an assembly that moves automatically to open position from a locked position but prevents the mechanism to switch to open position if a tool is inserted between the meeting rails of the window sash.
Robert W. Landon (US 2648561A) teaches a push button latch to open a normally closed hinged door. The invention includes a cylindrical push button, a tubular housing, helical springs, a pin, a latch, screws, slots, and attaching means. The invention offers to open the door automatically if the catch is released without the traditional use of a handle or a knob, additionally the invention offers to open the normally closed doors by a simple push of a button. The invention is applicable to automotive doors as well as cabinet doors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675